Syllabus by
MARSHALL, CJ.
CONTRACTS
(150 P7) It is within the power of the legislature to enact that at the time of the letting of a contract the state or any political subdivision of the state shall require the contractor to give a bond with sufficient sureties conditioned not .only for the proper performance of the work but also that the contractor will pay all persons such sums as may be due them for labor and materials furnished for or used in the construction for which such contract is made.
Kinkade, Robinson, Jones, Matthias, Day and Allen, JJ, concur.